Case 2:90-cv-00520-KJM-DB Document 7077-3 Filed 03/11/21 Page 1 of 11




                           APPENDIX B1


                    INMATE DEMOGRAPHICS
                        Case 2:90-cv-00520-KJM-DB Document 7077-3 Filed 03/11/21 Page 2 of 11
  Inmate Demographics
                                                                                                                 Current
Case   Facility   Age     Gender          Ethnicity       Marital Status     LOC         Primary Diagnosis                 Medical Issues
                                                                                                                 PC2602
 A      CIW       38      Female          Caucasian       Never Married    Non-MHSDS   Substance Use Disorder      No           No
 B      CMF       28       Male        African American   Never Married      MHCB       Adjustment Disorder        No           Yes
 C      SAC       35       Male        Hispanic/Latinx    Never Married      EOP         Psychotic Disorder        No           Yes
 D      CCC       36       Male           Caucasian       Never Married    Non-MHSDS           None                No           No
 E      WSP       24       Male        Hispanic/Latinx    Never Married      3CMS        Psychotic Disorder        No           Yes
 F     MCSP       54       Male           Caucasian         Separated        EOP           Mood Disorder           No           Yes
 G     CCWF       32    Trans F to M      Caucasian       Never Married      EOP        Personality Disorder       No           No
 H      DVI       22       Male        Hispanic/Latinx    Never Married    Non-MHSDS           Other               No           No
 I      COR       21       Male        African American   Never Married      3CMS       Adjustment Disorder        No           No
 J      DVI       38       Male             Asian         Never Married    Non-MHSDS           None                No           No
 K      PBSP      27       Male        Hispanic/Latinx    Never Married    Non-MHSDS           None                No           No
 L      DVI       26       Male        Hispanic/Latinx    Never Married    Non-MHSDS           None                No           No
 M      LAC       29       Male        African American    Unavailable       EOP           Mood Disorder           No           No
 N      LAC       24       Male        Hispanic/Latinx    Never Married      EOP           Mood Disorder           No           No
 O      LAC       43       Male             Asian         Never Married      MHCB       Adjustment Disorder        No           No
 P      SOL       21       Male        African American      Married         3CMS       Adjustment Disorder        No           Yes
 Q      CMF       29       Male        Hispanic/Latinx    Never Married      3CMS          Mood Disorder           No           Yes
 R      SVSP      38       Male        Hispanic/Latinx    Never Married      EOP         Psychotic Disorder        No           Yes
 S      WSP       28       Male        Hispanic/Latinx       Married         EOP           Mood Disorder           No           Yes
 T      LAC       35       Male        African American   Never Married      3CMS         Anxiety Disorder         No           No
 U     MCSP       61       Male           Caucasian         Divorced         EOP       Trauma-related Disorder     No           Yes
 V      SQSP      37       Male        African American     Divorced         3CMS        Psychotic Disorder        No           Yes
 W      COR       35       Male        Hispanic/Latinx    Never Married      EOP         Psychotic Disorder       Yes           Yes
 X      DVI       33       Male        Hispanic/Latinx    Never Married    Non-MHSDS           None                No           No
 Y      WSP       28       Male           Caucasian       Never Married    Non-MHSDS           None                No           No
 Z      CCI       36       Male        Hispanic/Latinx    Never Married    Non-MHSDS           None                No           Yes
AA      SQSP      46       Male        Hispanic/Latinx       Married         3CMS       Adjustment Disorder        No           Yes
BB      WSP       30       Male           Caucasian       Never Married      EOP         Psychotic Disorder        No           No
CC     KVSP       34       Male        Hispanic/Latinx    Never Married    Non-MHSDS           None                No           Yes
                Case 2:90-cv-00520-KJM-DB Document 7077-3 Filed 03/11/21 Page 3 of 11
DD   RJD   36      Male       Caucasian   Never Married   3CMS        Psychotic Disorder   No   Yes
Case 2:90-cv-00520-KJM-DB Document 7077-3 Filed 03/11/21 Page 4 of 11




                           APPENDIX B2


 INMATE HISTORY AND SUICIDE EVENT CHARACTERISTICS
                                 Case 2:90-cv-00520-KJM-DB Document 7077-3 Filed 03/11/21 Page 5 of 11
Inmate History and Suicide Event Characteristics
                                                                                        Mental Health   Mental Health                  Previous
                                                                                                                            Previous              Substance
   Case        Crime Type            Method        Housing          Cell Type           History while   History Prior to                Suicide
                                                                                                                           Self-Harm              Use History
                                                                                        Incarcerated     Incarceration                 Attempt
    A     Non-violent property       Hanging       GP Yard           Single                 Yes              Yes             Yes         No          Yes
    B            Violent             Hanging        CTC              Single                 Yes              Yes             Yes         Yes         Yes
    C            Violent             Hanging        PSU              Single                 Yes               No              No         Yes         Yes
    D     Non-violent property       Hanging        ASU              Single                  No               No              No         No          Yes
    E            Violent             Hanging         RC              Single                 Yes              Yes              No         Yes         Yes
    F            Violent             Cutting        SNY      Double - cellmate absent       Yes              Yes              No         Yes         Yes
    G            Violent             Hanging        ASU              Single                 Yes              Yes             Yes         Yes         Yes
    H            Other               Hanging        ASU              Single                  No              Yes              No         Yes         Yes
     I           Violent             Hanging       STRH              Single                 Yes              Yes              No         No          Yes
     J           Other               Hanging        ASU              Single                  No               No              No         No          Yes
    K            Violent             Hanging        ASU              Single                  No               No              No         No          Yes
    L            Violent             Hanging         RC      Double - cellmate absent        No               No              No         Yes         Yes
    M            Violent             Hanging       GP Yard   Double - cellmate absent       Yes              Yes             Yes         Yes         Yes
    N            Violent             Hanging        ASU              Single                 Yes              Yes             Yes         No          Yes
    O            Violent             Hanging        CTC              Single                 Yes               No             Yes         Yes         Yes
    P            Violent             Hanging       GP Yard           Single                 Yes              Yes              No         Yes         Yes
    Q            Violent             Cutting       GP Yard           Single                 Yes              Yes              No         Yes         Yes
    R         Sex Offense            Hanging        SNY              Single                 Yes               No             Yes         Yes         Yes
    S            Violent             Hanging         RC              Single                 Yes              Yes              No         Yes         Yes
    T            Violent             Hanging       STRH              Single                 Yes               No              No         Yes         Yes
    U         Sex Offense            Hanging       GP Yard           Single                 Yes              Yes              No         Yes         Yes
    V            Violent             Hanging        ASU              Single                 Yes              Yes             Yes         Yes         Yes
    W            Violent             Hanging        ASU              Single                 Yes              Yes             Yes         Yes         Yes
    X         Sex Offense            Hanging         RC              Single                  No               No              No         No           No
    Y            Violent             Hanging       GP Yard           Single                  No              Yes              No         Yes         Yes
    Z            Violent             Cutting        SNY              Single                  No               No              No         No          Yes
    AA           Violent             Jumping         RC          Outside of cell            Yes              Yes              No         Yes         Yes
    BB           Violent             Hanging        SNY      Double - cellmate absent       Yes              Yes             Yes         Yes         Yes
               Case 2:90-cv-00520-KJM-DB Document 7077-3 Filed 03/11/21 Page 6 of 11
CC   Violent      Hanging    GP Yard           Single             Yes    Yes       No    Yes   Yes
DD   Violent      Hanging      SNY     Double - cellmate absent   Yes    Yes       Yes   Yes   Yes
Case 2:90-cv-00520-KJM-DB Document 7077-3 Filed 03/11/21 Page 7 of 11




                           APPENDIX B3


         IDENTIFIED ASSESSMENT, TREATMENT AND
                  COMMUNICATION CONCERS
                                Case 2:90-cv-00520-KJM-DB Document 7077-3 Filed 03/11/21 Page 8 of 11
Identified Assessment, Treatment and Communication Concerns

             Suicide Risk       Suicide Risk Level   Other Suicide Risk      Mental Health          Treatment       Treatment   Failure to Refer   Problems with
  Case
         Evaluation Omissions    Not Appropriate     Evaluation Issues    Assessment Problems   Planning Problems   Problems       to HLOC          Consultation
   A            N/A                   N/A                   Yes                  Yes                  N/A             Yes             No                No
    B            No                    Yes                  Yes                   No                  Yes             Yes            Yes               Yes
    C            No                    Yes                  Yes                  Yes                   No             Yes             No                No
   D             No                    Yes                  No                    No                  N/A             N/A            N/A               N/A
    E           N/A                   N/A                   Yes                   No                   No             Yes             No                No
    F            No                    No                   Yes                  Yes                  Yes             Yes            Yes                No
   G             No                    No                   No                    No                   No             Yes            Yes                No
   H             No                    No                   Yes                  Yes                   No             Yes            Yes               Yes
    I            No                    No                   Yes                  Yes                  Yes             Yes            Yes                No
    J           N/A                   N/A                  N/A                   Yes                  N/A             N/A             No                No
   K            N/A                   N/A                  N/A                   N/A                  N/A             N/A             No                No
    L           N/A                   N/A                  N/A                   N/A                  N/A             N/A            N/A               Yes
   M             No                    No                   Yes                  Yes                  Yes             Yes            Yes                No
   N             No                    No                   Yes                  Yes                  Yes             Yes            Yes                No
   O             No                    No                   Yes                  Yes                  Yes              No             No                No
    P           N/A                   N/A                   Yes                  Yes                  Yes             Yes            Yes               Yes
   Q             No                    Yes                  No                    No                  Yes             Yes            Yes                No
    R            Yes                   No                   No                    No                  Yes             Yes            Yes               Yes
    S            Yes                   No                   Yes                   No                   No              No            Yes                No
    T           N/A                    No                   Yes                  Yes                  Yes             Yes            Yes                No
   U             No                    Yes                  Yes                  Yes                  Yes             Yes             No                No
   V             No                    No                   Yes                   No                  Yes             Yes             No               Yes
   W             No                    Yes                  Yes                   No                   No             Yes            Yes                No
   X            N/A                   N/A                  N/A                   Yes                  N/A             N/A             No               Yes
   Y            N/A                   N/A                   No                   Yes                   No              No             No               Yes
    Z           N/A                   N/A                   No                    No                  N/A             N/A             No                No
   AA            No                    Yes                  No                    No                  Yes             Yes             No                No
   BB            Yes                   No                   Yes                  Yes                  Yes             Yes            Yes                No
           Case 2:90-cv-00520-KJM-DB Document 7077-3 Filed 03/11/21 Page 9 of 11
CC   No        Yes           Yes            No             Yes          No         Yes   No
DD   Yes       No            Yes            Yes            Yes         Yes         Yes   No
Case 2:90-cv-00520-KJM-DB Document 7077-3 Filed 03/11/21 Page 10 of 11




                           APPENDIX B4


      COMMON PROBLEMS IDENTIFIED AS REQUIRING A
                 QUALITY IMPROVEMENT PLAN
                      Case 2:90-cv-00520-KJM-DB Document 7077-3 Filed 03/11/21 Page 11 of 11


Common Problems Identified as Requiring a Quality Improvement Plan
                                                                                             Number     Percentage
                            Identified Issue Requiring Quality Improvement Plan
                                                                                             of Cases    of Cases
         Failure to Update a mental health evaluation                                               2           7%
         Psychiatric Technician rounds not done or inaccurate                                       2           7%
         Failure to take pressure off body during cut down when hanging                             2           7%
         CPR/AED Issues                                                                             3          10%
         Disconnect between treatment provided and the treatment plan                               3          10%
         Patient had inappropriate access to means to harm self                                     3          10%
         Failure to conduct confidential contacts                                                   3          10%
         Poor emergency response documentation                                                      3          10%
         Failure to bring entire cut down kit to scene                                              4          13%
         Over-reliance on patient self-report                                                       4          13%
         Failure to provide property/privileges the inmate was entitled to have                     4          13%
         Failure to make adequate custody checks                                                    5          17%
         Program Guide timelines not met for response to referrals or required contacts             6          20%
         Emergency medical care problems or concerns                                                6          20%
         Safety issues identified regarding inmate’s cell, cell placement or other issues           7          23%
         Failure to address inmate refusals for mental health services                              7          23%
         Medication issues                                                                          8          27%
         Inadequate treatment planning                                                              8          27%
         Failure to conduct adequate record review                                                  8          27%
         Nursing documentation problems                                                             8          27%
         Communication or referral concerns                                                        10          33%
         Failure to complete a required or clinically indicated suicide risk evaluation            10          33%
         Poor safety planning                                                                      11          37%
         Poor or unsupported risk assessment rationale                                             12          40%
         Inadequate risk determination                                                             12          40%
         Inappropriate LOC and/or not referred to higher LOC                                       13          43%
         Delays in 9-1-1 or alarm activation                                                       14          47%
         Inaccurate or inadequate mental health documentation (includes copy/paste issues)         14          47%
